Order                                                                                        Michigan Supreme Court
                                                                                                   Lansing, Michigan

  January 3, 2018                                                                                      Stephen J. Markman,
                                                                                                                 Chief Justice

                                                                                                            Brian K. Zahra
                                                                                                    Bridget M. McCormack
  158818                                                                                                  David F. Viviano
                                                                                                      Richard H. Bernstein
                                                                                                      Elizabeth T. Clement
                                                                                                       Megan K. Cavanagh,
  DARRYL MCGORE,                                                                                                      Justices
          Plaintiff-Appellant,
                                                                     SC: 158818
  v                                                                  COA: 345498
                                                                     Baraga CC: 18-006846-CZ
  BARAGA CORRECTIONAL FACILITY
  WARDEN,
             Defendant-Appellee.
  ______________________________________/

         On order of the Chief Justice, because plaintiff-appellant failed to timely
  acknowledge his obligation to pay the filing fee as required by the order of December 11,
  2018, the Clerk of the Court is hereby directed to administratively dismiss the application
  and close the file.




                           I, Larry S. Royster, Clerk of the Michigan Supreme Court, certify that the
                     foregoing is a true and complete copy of the order entered at the direction of the Court.
                                  January 3, 2019

                                                                               Clerk